Citation Nr: 1748285	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for major depressive disorder prior to February 17, 2017 and in excess of 70 percent from that date.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 50 percent rating for major depressive disorder.

Pursuant to the Veteran's request, a Travel Board hearing before a member of the Board was scheduled for April 18, 2013.  However, in a September 2012 statement, the Veteran requested to cancel his hearing.  The Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).

In March 2014 and October 2016 the Board remanded the claim for additional development.

In an April 2017 rating decision, the Appeals Management Center (AMC) increased the disability rating for major depressive disorder to 70 percent effective February 17, 2017.  The Board notes, with respect to increased ratings, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record reveals that the Veteran's claim for a TDIU was most recently denied in a November 2009 rating decision and the Veteran did not appeal such decision.  Nonetheless, subsequently received evidence suggested unemployability.  Thus, because a claim for a TDIU is part of an increased rating claim, it must be adjudicated as such.  As such, the Board added the TDIU claim to the current appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected psychiatric disability resulted in occupational and social impairment, with deficiencies in most areas.

2.  The Veteran's service-connected psychiatric disability meets both the schedular criteria for a TDIU and precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating for major depressive disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio acknowledged the "symptom-driven nature" of the General Rating Formula.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117 (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See Id. at 118 Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is error where the Board fails to adequately assess evidence of a sign or symptom experienced by the veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the veteran's symptoms as a whole. However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level. Bankhead v. Shulkin, 29 Vet. App. 10, (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration. See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996). However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability. Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice. 79 Fed. Reg. 45093 (Aug. 4, 2014). The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system. 80 Fed. Reg. 14308 (Mar. 19, 2015). However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded. Id. As the Veteran's claim had been certified to the Board, the DSM-IV is still applicable to his claim.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. See VAOPGCPREC 10-95.

The Veteran's major depressive disorder is currently assigned a rating of 50 percent prior to February 17, 2017, and a 70 percent from February 17, 2017 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.

VA treatment records from the Orlando VA Medical Center dated April 2004 to June 2005 indicated that the Veteran received treatment for depression with anxiety.  

The Veteran was also afforded a VA examination in June 2005.  The VA examiner provided a diagnosis of major depression, single episode and anxiety disorder, not otherwise specified, with panic attacks.  The examiner noted symptoms of panic attacks up to four times per week, insomnia, depression, impaired attention and concentration, and frustration.  The Veteran was treated with Venlafaxine, Trazadone, and Lorazepam.  The examiner noted the Veteran reported that he was separated from his wife, unemployed, and had few friends.  The Veteran denied alcohol or substance abuse.  The examiner noted that the Veteran was able to manage his own financial affairs.  Following mental status examination, the examiner concluded that the Veteran was impaired mildly to moderately both socially and industrially.  The Board notes that based on the frequency of the panic attacks as well as the reported social and industrial impairment, the level of severity was more severe than indicated by the examiner.

VA treatment records from the Orlando VA Medical Center dated May 2004 to April 2009 indicated that the Veteran received continuous treatment for depressive disorder.  The Veteran was prescribed medication and underwent mental health therapy.

The Veteran underwent a VA examination in April 2009.  The VA examiner provided a diagnosis of major depressive disorder.  Upon examination, the Veteran's affect was normal and his mood was down.  His thought process and content were unremarkable.  His insight and judgment were adequate.  There was no evidence of delusions, panic attacks, suicidal, or homicidal thoughts.  His impulse control was fair.  The Veteran reported some sleep impairment with episodes of violence two years prior.  The Veteran's recent memory was mildly impaired.  The examiner noted that the Veteran's sleep impairment was managed with medication.  The examiner provided a GAF score of 60 indicative of moderate symptoms.  The examiner noted symptoms of depressed mood, sleep impairment, variable energy, fluctuating appetite, poor concentration, and low self-esteem.  The examiner noted the Veteran was treated with Citalopram, Trazadone, Risperidone, and Clonazepam with good effectiveness.  The examiner noted that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The examiner indicated that the Veteran was able to manage his own financial affairs.  

VA treatment records from the Orlando VA Medical Center dated September 2009 to December 2010 indicate a diagnosis of major depressive disorder currently treated with Citalopram, Trazodone, Risperidone, Clonazepam, and individual psychotherapy.  A November 23, 2010 treatment note indicated that the Veteran reported that the medications had helped, but that he felt drugged most of the time.  Upon examination, the Veteran reported sleep impairment, panic attacks 3 to 4 times per week, social isolation, anxiety, and low appetite.  The examiner indicated that the Veteran's mood was dysphoric, affect mildly tense, and that the Veteran denied suicidal or homicidal ideation.  Additional treatment records indicated symptoms of constricted affect, irritable mood, and intrusive thoughts.  The Board notes that these records were more consistent with the earlier June 2005 VA examination.  

The Veteran submitted a private examination report by a licensed psychologist, Dr. W.J.A., dated in September 2012.  The report indicated that the Veteran had severe depressive symptoms accompanied by brief periods of hypomania lasting typically hours at a time.  Dr. A. also noted that the Veteran had social and work related functional impairments and cognitive difficulties, such as problems with attention, concentration, and immediate memory.  The examination report also noted suicidal ideations of hanging himself, difficulty with irritability, and angry outbursts.  The Veteran described periods of elevated mood characterized by flight of ideas and pressured speech.  He noted that the episodes typically took place over the course of just minutes, but had at times lasted longer.  Problems with decreased sleep were reported to take place during those periods, during which he experienced increases in distractibility.  Problems with excessive involvement in pleasurable activities were also noted.  The Veteran reported that he felt more worried than relaxed most of the day, nearly every day.  The Veteran had marked difficulties with controlling the worry.  He also had feelings of restlessness as well as problems with irritability.  He also had sleep problems and muscle tension was also noted.  The Veteran described experiencing anxiety attacks ranging from two to three times daily to approximately once weekly and lasting from approximately fifteen minutes to approximately one hour at a time.  His symptoms during those attacks were reported to include heart palpitations and chest pain.  Sweating and shaking were also described, as was a feeling of choking.  Sensations of shortness of breath were stated to occur during the anxiety attacks as was abdominal distress.  The Veteran described feelings of dizziness, unsteadiness and lightheadedness, which were reported to occur in the context of anxiety attacks, as were fear of loss of control.  The Veteran had significant fears of dying.  He had anxiety regarding being placed in situations in which he would be unable to escape.  

Mental status examination revealed that the Veteran was pleasant and cooperative during this interview.  His impulse control as demonstrated by his history of involvement in physical fighting appeared to fall below normal limits.  Speech was normal in terms of manner and content.  Form of thought was remarkable for circumstantiality.  Thought content was consistent with the presence of suicidal and homicidal ideation.  Plans, time frames, and immediate intent for either act were denied.  Perceptual abnormalities were apparent in terms of his unusual connections between various numbers and in terms of his ability to perceive images that others could not conceive under the circumstances those transitions were reported to take place particularly dining his depressive episodes.  The Veteran stated that his mood at the time of the evaluation was a little bit nervous.  His affect was somewhat blunted though stable during the evaluation, but appropriate for the discussion.  The Veteran was oriented to all three spheres.  His attention capacities, as evidenced by his circumstantial speech during the interview, appeared to fall below normal limits.  His concentration abilities as demonstrated by his recollection of all of the items from a three item list subsequent to an interference task, fell within normal limits.  His immediate memory abilities as evidenced by his providing the correct spelling of the word "world" in the forward, but not the backward direction appeared to fall below within normal limits.  The Veteran's memory for recent events appeared to fall within normal limits as did his memory for recent past events.  Remote memory appeared to be intact.  Intelligence and fund of information appeared to fall within the average range; however, judgment and insight appeared to fall below normal limits.  The examiner indicated that results on the current assessment were consistent with the presence of a mood disorder, not otherwise specified; generalized anxiety disorder; and panic disorder with agoraphobia.  The GAF score was 43.  The examiner strongly recommended that the Veteran seek out individual therapy geared toward treating his symptoms with ongoing psychiatric treatment.  The prognosis was extremely guarded 

The Veteran's claim was remanded by the Board in March 2014 in order to obtain outstanding treatment records relating to the Veteran's psychiatric treatment.  As a result, VA treatment records from the Orlando VA Medical Center dated January 2010 to May 2014 were obtained and indicated ongoing evaluation and treatment for multiple medical conditions.  Treatment for complaints of sleep impairment, irritability, anxiety, and depression were noted.

In October 2016, the Veteran's claim was again remanded by the Board in order to afford the Veteran a VA examination.

Subsequently, a psychological examination and opinion was obtained by a QTC (VA contract) examiner in February 2017.  The QTC examiner noted a diagnosis of major depressive disorder, with anxious distress, moderate to severe.  The examiner indicated that the Veteran's occupational and social impairment was characterized by reduced reliability and productivity (consistent with a 50 percent rating).  The examiner indicated the Veteran's symptoms as depressed mood, anhedonia, sleep disturbances, lack of motivation, lethargy, mild memory problems, crying spells, and feelings of hopelessness with suicidal ideation.  The examiner further noted that the Veteran had intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran would likely struggle with executive functioning (i.e. planning, organization, attention/concentration, short-term memory) which could lead to careless errors, leaving tasks incomplete, and or taking an inordinate amount of time to complete tasks.  The examiner noted that the Veteran was likely to evidence frequent tardiness and/or absenteeism.  He was prone to lethargy and fatigue which could also hinder work performance.  The Veteran had anger issues which may lead to verbal/physical conflict with customers, supervisors, and/or coworkers.  The examiner noted that the Veteran's symptoms of depression (i.e. depressed mood, crying spells, lack of motivation, anhedonia, sleep disturbances, lethargy, feelings of hopelessness and suicidal thoughts, and anxious distress) have been present since 1999.  The examiner reported that the severity of the symptoms appeared to fluctuate from moderate to severe based upon everyday life stressors.  Upon physical examination, the Veteran was alert and oriented to all spheres.  He was casually dressed and adequately groomed.  He made appropriate eye contact.  His mood was calm and his affect flat.  His speech was logical, intact, and goal directed.  He initiated spontaneous conversation on a few instances.  His thought process was within normal range.  He denied audio and visual hallucinations and/or delusional thoughts.  He denied homicidal ideation, but admitted to occasional thoughts of suicide.  He denied any current plan or intent and appeared stable at the time.  He was polite, cooperative, and put forth a strong effort during each phase of the evaluation.  The examiner noted that the Veteran was capable of managing his own financial affairs.  The examiner included that at the time, there was no change in the Veteran's diagnosis of major depressive disorder (depression with anxiety) and that his condition was active.  The examiner noted that the Veteran needed to seek follow up treatment as he required psychotropic medication review as well as individual therapy to address symptoms of depression and anxiety.  The examiner further noted that the Veteran did not pose a threat of danger or injury to himself or others.  The examiner reported that the Veteran was unemployed.

VA treatment records from the Orlando VA Medical Center dated September 2009 to February 2017 indicated continuous treatment for depression and anxiety.

The Veteran is seeking a disability evaluation in excess of 50 percent for his major depressive disorder prior to February 17, 2017.  The Veteran contends that his symptoms more closely approximated a 70 percent rating as evidenced by medical records associated with the record.  The Board notes that for the period prior to February 17, 2017 and subsequent to that time, the Veteran is presumed to be seeking the highest possible rating.  

The Board finds that the evidence dated for the entire appeal period is compatible with the higher 70 percent rating.  Although the 2009 examination report tended to show improvement, it was not sustained.  The June 2005 VA examination, Dr. A.'s assessment, and the February 2017 report substantiate that the Veteran's psychiatric impairment is severe as confirmed by the GAF demonstrated on Dr. A.'s examination.  However, a 100 percent rating was not warranted at any time because the Veteran did not have total occupational and social impairment.  He did not have gross impairment in thought processes or communication.  He did not suffer from persistent delusions or hallucinations.  His behavior was not grossly inappropriate.  He was fully oriented.  The Veteran had some memory impairment, but he did not have memory loss for names of close relatives, own occupation, or own name.  The February 2017 examination indicated some impairment in his ability to perform activities of daily living, including maintenance of minimal personal hygiene, but overall, the other examinations well as the clinical records show that the overall level of function is more nearly represented by the 70 percent rating.  The Board is also aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  However, the Board further finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's symptoms, including those listed in the criteria and those not listed, more nearly approximate occupational and social impairment with deficiencies in most areas.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating for the entire appeal period, but the preponderance of the evidence is against a rating in excess of 70 percent.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.

Here, the Veteran's psychiatric disability has been assigned a 70 percent rating and he is not working.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  An August 2009 VA Form 21-8940 indicates that the Veteran has a Bachelor's degree in History, and that he last worked in October 2004 as a fruit fly detection specialist with the Department of Agriculture, with prior work experience as a clerk and truck driver.  He reported that he was an air traffic controller in the Army.  He also reported that he was unable to work due to his service-connected mental condition, and left knee and low back disabilities.

The essential issue is whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

The evidence shows that the Veteran's psychiatric symptoms prevent him from securing and following a substantially gainful occupation.  The recent VA examination noted that the Veteran would likely struggle with executive functioning (i.e. planning, organization, attention/concentration, short-term memory) which could lead to careless errors, leaving tasks incomplete, and or taking an inordinate amount of time to complete tasks.  Further, the examiner found that the Veteran was likely to evidence frequent tardiness and/or absenteeism.  He was prone to lethargy and fatigue which could also hinder work performance.  The Board further notes that the Veteran has apparent suicidal and occasional homicidal ideation.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board therefore finds that the Veteran is unemployable due to psychiatric disability and a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

A 70 percent rating for major depressive disorder, but no higher, is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


